DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a first surface, a rib, a portion of the first surface, a second surface, a portion of the second surface, and another surface, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification is devoid of the claimed:
first surface, rib, portion of the first surface, second surface, portion of the second surface, and another surface.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
When understanding the scope of the invention as claimed, the examiner turned to applicant’s filed drawings and specification.  The examiner was unable to find the recited first surface, rib, portion of the first surface, second surface, portion of the second surface, and another surface in the specification or drawings.  The examiner is unclear as to where these elements are on the cassette.  To further prosecution, the examiner guessed as to where these elements would be found on a cassette and applied art as best understood.  Clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yamaguchi et al. (5,620,268).
	
With respect to claim 1, Yamaguchi et al. teaches in Fig. 5 a tape cassette (100) comprising a housing (36) having a wall (as labeled below); a tape (31) at least partially included (as seen in Fig. 7) within the housing (36); an arm (90) including a front wall (as labeled below) with a first surface (i.e. a first portion of the front wall), the first surface (capable of facing) a first detection switch provided in a printer (note: a first detection switch provided in a printer is not part of the claimed combination of a tape cassette and rather reads as an intended use limitation.  Additionally, the identified front wall has a first surface capable of facing an intended use switch of an intended use printer), the first surface (of the front wall as labeled below) is configured to contact the (intended use limitation of the) first detection switch when the tape cassette (100) is installed in the printer (i.e. the intended use printer not part of the claimed combination of the tape cassette); and a rib (as labeled below) form on the wall (as seen below), the rib (as labeled below) extending in a front-rear direction (i.e. the rib below extends from the front wall towards a rear wall having element 38).
[AltContent: textbox (Rib)][AltContent: arrow] 

    PNG
    media_image1.png
    318
    402
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: connector]


[AltContent: arrow][AltContent: connector]
[AltContent: textbox (Plane showing the rib at the same height as the first portion of the front wall)][AltContent: connector]
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Wall)]
[AltContent: arrow][AltContent: textbox (1st portion of the 1st surface)]
[AltContent: textbox (Front wall)]
[AltContent: textbox (Second surface)]
	
With respect to claim 3, Yamaguchi et al. the tape cassette (100) wherein a portion of the first surface is located at the same height as the rib in a top-bottom direction (as labeled above with the defined plane, a portion of the first surface of the labeled front wall is at the same height as the labeled rib).

	With respect to claim 4, Yamaguchi et al. the tape cassette (100) wherein the front wall (as labeled above) including a second surface (as labeled above), the second surface (capable of facing) a second (intended use) detection switch provided in the (intended use) printer, the second surface (labeled above) is configured not to contact the (intended use) second detection switch when the tape cassette (100) is installed in the (intended use) printer (as the second surface, insofar as what is structurally defined, is capable of not making contact with, the intended use, switch, not part of the claimed combination, depending on the type of cassette to be installed).

With respect to claim 5, Yamaguchi et al. the tape cassette (100) wherein a portion of the second surface (as labeled above) is located at the same height as the rib (labeled above) in a top-bottom direction (as labeled above with the defined plane shows the labeled second surface is at the same height as the labeled rib, as seen above). 

With respect to claim 6, Yamaguchi et al. the tape cassette (100) wherein the first surface (as labeled below) and the second surface (as labeled below) are connected by another surface (i.e. a third surface, as labeled below) that is not parallel to the first surface and the second surface (as this portion is a curved surface, as seen in Fig. 7, therefore, is not considered to be parallel in the same planes as the first and second surfaces).

[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Third surface)][AltContent: textbox (First
surface)][AltContent: textbox (Second surface)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    244
    620
    media_image2.png
    Greyscale



With respect to claim 7, Yamaguchi et al. the tape cassette (100) wherein the first surface, the second surface and the tape are arranged in an order of the first surface, the second surface and the tape from front to rear (as the first surface, labeled above, protrudes further out from the rear wall, then the second surface and then the tape is behind both the first surface and the second surface).

With respect to claim 8, Yamaguchi et al. the tape cassette (100) wherein the rib (as labeled above) is positioned in a central position (i.e. at mid-way point in the top to bottom direction) of the tape cassette (100) in a top-bottom direction (as seen above).

With respect to claim 9, Yamaguchi et al. the tape cassette (100) wherein the rib (as labeled rib above) does not extend a full length of the wall in the front-rear direction (as seen in above).

With respect to claim 10, Yamaguchi et al. the tape cassette (100) wherein the rib (as labeled above) extends orthogonal (as portions of the rib extend upward while other portions of the rib extend from front to rear) to a top-bottom direction.

With respect to claim 11, Yamaguchi et al. the tape cassette (100) further comprising a top wall (as labeled below) and a bottom wall (as labeled below), the top wall and the bottom wall (as labeled below) spaced apart in the top-bottom direction (as the wall having the rib is formed therebetween the top and bottom walls).
[AltContent: textbox (Rear wall)][AltContent: textbox (Bottom wall)][AltContent: textbox (Top wall)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    318
    402
    media_image1.png
    Greyscale

[AltContent: arrow]










With respect to claim 12, Yamaguchi et al. the tape cassette (100) further comprising a rear wall (as labeled above), the front-rear direction (that defines the wall having the rib) being orthogonal to a planar portion of the rear wall (as seen above).
With respect to claim 12, Yamaguchi et al. the tape cassette (100) wherein a downstream end of the arm (90) has an opening for the tape to exit (as seen in Fig. 7) and the opening extends between the top wall and the bottom wall (as seen in Fig. 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kimura (5,374,132) which teaches a rib along a side of a cassette.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853